DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 8, the claim limitation “…one or more internal power busses that are capable of receiving, converting and supply the power input at a voltage that exceeds 100V without a voltage step-up…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the claim does not clearly state how would the power busses be capable of converting. The claim is appeared to be missing a component for converting. 
	Regarding claim 10, the claim limitation “…the control computing subsystem…” is not clear because there is insufficient antecedent basis for the claim limitation “control computing subsystem”.
	Dependent claims 11-13 are also rejected at least the same reason as rejected claim 10 as stated above because the dependent claims 11-13 are depending on the rejected claim 10.
Regarding claim 13, the claim limitation “…the set of outlet plugs…” is not clear because there is insufficient antecedent basis for the claim limitation “set of outlet plugs”. For this office action the Examiner assumes the claim 13 is depending on claim 12 because claim 12 includes “a set of outlet lugs”. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3, 6, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haines et al. (2011/0254372) (hereinafter “Haines”).
Regarding claim 1, Haines discloses an energy system (20 in Fig.2 and 3; 510 in Fig.5; 230 in Fig.6, and 410 in Fig.8; please refer to the whole reference for detailed) comprising: one or more converters (for example - DC-AC converter 36 in Fig.3; also please refer to other similar embodiments shown in Fig.5, 6 and 8) to receive a power input from energy generation systems (to receive a power input from solar panels), and to convert the power input into an AC power signal (AC power signal output from 36); a waveform tracker (46) that substantially synchronizes the AC power signal to a power signal of a power grid (a power signal of “Power Grid” in Fig.3; ¶ 36-38); wherein the energy system is operable in each of an on-grid mode (when the switch 40 and one or more of the switches 42-45 are connected to power grid) and an off-grid mode (when one or more of the switches 42-45 are connected to output of 36), wherein in the on-grid mode, the energy system provides the synchronized AC power signal to the power grid (please refer to at least ¶ 36-38); and wherein in the off-grid mode, the energy system delivers at least a portion of the AC power signal to one or more grid load (grid of “AC Loads” (or) “AC Loads” in Fig.3; please refer to at least ¶ 36-38).
Regarding claim 2, Haines discloses a switching element (40 and one or more of 42-45) that is triggerable by a grid failure condition of the power grid to switch the energy system between the on-grid mode and the off-grid mode (please refer to at least ¶ 36-38).
Regarding claim 3, Haines discloses the switching element (40 and one or more of 42-45) is triggerable by the waveform tracker (46) to detect the grid failure condition.
Regarding claim 6, Haines discloses the grid load (grid of “AC Loads” in Fig.3) is the power grid.
Regarding claim 9, Haines discloses a control computing system (46) that is operable to identify each of multiple load devices (AC loads in Fig.3) that are connected to the energy system (please refer to at least ¶ 38, 54, 55 and 60, which discloses identify priority level over different load devices), the control computing system implementing one or more operations to retrieve (retrieve information related to different appliances (AC loads) to set different priority levels, please refer to at least ¶ 38, 54, 55 and 60) and install power control profile logic (since controller 46 is programmed to control the switches 42-45 to provide power to the AC loads based on the priority levels of each of the AC loads; please refer to at least ¶ 38, 54, 55 and 60) on each of the multiple load devices, wherein the power control profile logic that is installed on each load device is specific to at least one of a load device (such as lights, garage door openers, refrigerators, heaters or a furnace, etc. as stated in ¶ 38, 54, 55 and 60), a type of load device (such as a load with or without closed-loop controller or delayable), and/or an application use of the load device (please refer to at least ¶ 38, 54, 55 and 60).
Regarding claim 10, Haines discloses the control computing subsystem implements a prioritization scheme amongst multiple load devices (please refer to information related to 130 in Fig.4) as a response to the power grid switching to the off-grid mode (please refer to information related to 114, 124, 126, 128 and 130 in Fig.4).
Regarding claim 14, Haines discloses an edge computing device (device which manages load as stated in 130 of Fig.4 (or) 712, 714, 716 in Fig.7, please consider both) that interconnects one or more load devices of the energy system to one or more external sources (solar panels in Fig.3 (or) solar panels and/or battery in Fig.6 or 8).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (2011/0254372) (hereinafter “Haines”) in view of Tallam et al. (7,738,267) (“Tallam”).
Regarding claim 4, Haines is used to reject claims 1-3 above.
Haines discloses the waveform tracker (46) includes a controller to control a DC-AC converter (36). 
Haines doesn’t explicitly disclose the controller to control the DC-AC converter includes one or more comparators that implement a state space vector control.
Tallam discloses an example of a controller (144b in Fig.1E) to control DC-AC converter (110b in Fig.1B) includes one or more comparators (168b in Fig.1E) that implement a state space vector control (column 6, line 13-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines with the teaching of Tallam to provide the waveform tracker includes one or more comparators that implement a state space vector control. The suggestion/motivation would have been to control the DC-AC converter. 

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (2011/0254372) (hereinafter “Haines”) in view of Lee (2015/0380968). 
Regarding claim 5, Haines is used to reject claims 1-3 above.
Haines discloses the switching element (40 and one or more of 42-45) is triggerable by the failure condition to switch the energy system from the on-grid mode to the off-grid mode. 
Haines doesn’t explicitly disclose the switching element is switched within a sub-cycle of the power signal of the power grid.
Lee discloses an example of a switching element (1120 in Fig.12) is switched within a sub-cycle of the power signal of the power grid (¶ 117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines with the teaching of Lee to provide the switching element is switched within a sub-cycle of the power signal of the power grid. The suggestion/motivation would have been to support the switching speed of the switching element. 

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (2011/0254372) (hereinafter “Haines”) in view of Narla (2017/0331293).
Regarding claim 7, Haines is used to reject claim 1 above.
Haines discloses the grid load (“AC Loads” in Fig.3) is connected to the energy system, separate from the power grid (separated from the power grid by switches 42-45).
Haines doesn’t explicitly disclose the grid load is connected to the energy system via a grid load interface.
Narla discloses an example of a grid load (AC loads which is connected to 140) is connected to the energy system (110) via a grid load interface (140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines with the teaching of Narla to provide the grid load is connected to the energy system via a grid load interface. The suggestion/motivation would have been to use an outlet for connecting the AC loads to the energy system as taught by Narla.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (2011/0254372) (hereinafter “Haines”) in view of Slavin (8,624,561) and Narla (2017/0331293).
Regarding claim 8 (as best understood), Haines is used to reject claim 1 above.
Haines discloses the energy system includes one or more internal power busses (busses associated with solar panels 16 and DC-DC converter, ¶ 36) that are capable of receiving (receiving DC power from solar panels 16), converting (converting the DC power from solar panels 16 using DC-DC converter) and supplying (supplying DC power provided by the DC-DC converter to the DC-AC converter 36 in Fig.3) the power input (power input of DC-AC converter). 
Haines doesn’t explicitly disclose supplying the power input at a voltage that exceeds 100V without a voltage step-up.
	Slavin discloses supplying a power input (power input of DC/AC converter in Fig.2 and 9) at a voltage that exceeds 100V (column 1, line 49-58 states that “A DC/DC converter 12 boosts VPV to a link voltage VDC of a few hundred volts”) with a voltage step-up (since using DC/DC converter to boost, column 1, line 49-58); and also mentioned that the DC/DC converter may include one or more stages such as buck converters, boost converters, etc. (column 5, line 25-26).
	Narla discloses a string of PV panels can provide a voltage up to 2000 volts (¶ 41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines with the teaching of Slavin  to provide supplying the power input at a voltage that exceeds 100V and with the teaching of Narla to use a buck converter instead of a boost converter to reduce the voltage output from PV panels if the PV panels provide high DC voltage, which is higher than the DC voltage required by DC/AC converter. The suggestion/motivation would have been to provide a desired level of DC voltage to the DC/AC converter. 

12.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (2011/0254372) (hereinafter “Haines”) in view of Galin et al. (2018/0226797) (“Galin”).
Regarding claim 11, Haines is used to reject claims 1 and 10 above.
Haines doesn’t disclose the control computing subsystem implements the prioritization scheme by causing each of the multiple load devices to install a corresponding power control profile logic that controls an operational aspect of the load device when the energy system is in the off-grid mode.
Galin discloses a control computing subsystem (604) implements the prioritization scheme by causing each of the multiple load devices (602a-602n (or) 602a-602n and devices which are connected to 602a-602n, respectively) to install a corresponding power control profile logic (such as priority updates, sending and receiving power measurement; ¶ 101) that controls an operational aspect of the load device (¶ 101) when the energy system is in the off-grid mode (¶ 3, 10, 98 and 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines with the teaching of Galin to provide the control computing subsystem implements the prioritization scheme by causing each of the multiple load devices to install a corresponding power control profile logic that controls an operational aspect of the load device when the energy system is in the off-grid mode. The suggestion/motivation would have been to use smart outlets to supply power to the AC loads to prevent overloading as taught by Galin.
Regarding claim 12, Haines is used to reject claims 1 and 10 above.
Haines doesn’t disclose a set of outlet plugs that are controllable by the control computing subsystem.
Galin discloses a set of outlet plugs (602a-602n in Fig.6, please refer to at least the information related to Fig.6, the whole reference for detailed) that are controllable by a control computing subsystem (604).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines with the teaching of Galin to provide a set of outlet plugs that are controllable by the control computing subsystem. The suggestion/motivation would have been to use smart outlets to supply power to the AC loads to prevent overloading as taught by Galin.
Regarding claim 13, Haines is used to reject claims 1 and 10 above.
Haines doesn’t disclose each outlet plug of the set of outlet plugs is controllable to implement the prioritization scheme for one or more load devices that are connected to that outlet plug.
Galin discloses each outlet plug of the set of outlet plugs (602a-602n in Fig.6) is controllable to implement the prioritization scheme for one or more load devices (load devices connected to the smart outlets 602a-602n) that are connected to that outlet plug (¶ 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines with the teaching of Galin to provide each outlet plug of the set of outlet plugs is controllable to implement the prioritization scheme for one or more load devices that are connected to that outlet plug. The suggestion/motivation would have been to use smart outlets to supply power to the AC loads to prevent overloading as taught by Galin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849